DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4, 6-10, 12-14, and 17-20 are pending. Claims 5, 11, and 15-16 are canceled. As the amendment deleted the exact portions of claims for which previous rejections relied upon secondary references Murao (US20180169757) and Scancarello (US 20170184086) rejections over Engel (US20150197862) in view of Murao and Engel in view of Scancarello under 35 USC 103 are withdrawn. Amendment in combination with applicant’s remarks filed December 9, 2021 has overcome the rejection under 35 USC 112(b). 

Claim Interpretation
 In the remarks filed December 9, 2021 regarding previously set forth rejections under 35 USC 112(b) of claim 3, applicant states:

    PNG
    media_image1.png
    384
    657
    media_image1.png
    Greyscale
The limitation “directly feeding a plurality of final slices to the additive manufacturing system prior to generating a three-dimensional (3-D) geometry of the support structure” in claim 3 will be interpreted to require directly feeding a plurality of final slices to the additive manufacturing system prior to explicit modeling of the support structure in three dimensions with the recited imaging software. This distinction is necessary to distinguish the claimed “a three-dimensional (3-D) geometry of the support structure” from any three-dimensional subdivision or derived geometry of the support structure such as a stacked layer of a plurality of slices.
Further regarding claim 3, claim 1 establishes what is a “final slice” by reciting “generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure; duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration; trimming the 2-D unit cell slices by a boundary of the lattice configuration; and combining the trimmed 2-D unit cell slices to form a final slice of the lattice configuration”; therefore, the limitation “a plurality of final slices” will be interpreted as a plurality of slices formed according the steps “generating a plurality of two-dimensional (2-D) unit cell 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if “the plurality of slices” (claim 1 line 14) refers to “a plurality of slices of a support structure” (claim 1 lines 3-4) or “a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure” (claim 1 lines 5-6 added by amendment). The limitation “the plurality of slices” in line 14 is immediately followed by a comma, thereby precluding any further designation which could distinguish the plurality of slices in line 14 of claim 1. As either plurality of slices introduced in claim 1 contributes to forming the support structure “the plurality of slices” recited on line 14 of claim 1 could be either plurality. This uncertainty in “the plurality of slices could be overcome by specifying either “the plurality of slices of the support structure” or “the plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure”. 
Claims 2-4, 6-10 and 12 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4, 7-10, 12-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Aremu (Aremu, Adeyemi Oladapo, et al. "A voxel-based method of constructing and skinning conformal and functionally graded lattice structures suitable for additive manufacturing." Additive Manufacturing 13 (2017): 1-13). Engel is cited both in the IDS dated September 16, 2020, and the third-party submission dated April 28, 2021.
Regarding claim 1 Engel discloses a method for additively manufacturing a component [0001], [0005]. Engel discloses generating, via imaging software (these programs to load, create, or modify a three dimensional (3D) definition of a desired part [0021]), a plurality of slices of a support structure of the component based on component geometry (enlarged 3D definition with support structure 206 [Fig. 2] may be sliced into a succession of horizontal slices by the computer system [0035]). Engel discloses melting or fusing, via an additive manufacturing system, layers of material (the direct metal printer 104 includes a computer controlled laser that sinters or melts a layer of build media [0023]) so as to form the support structure and a component body according to the plurality of slices (206 Fig. 2, [0032], [0034], [0038[). As Engel discloses layerwise deposition within an additive manufacturing system [0003], [0005-08], [0023], [0042], particularly [0033], a surface, which  would meet the broadest reasonable interpretation of a  build platform of the component, is necessary in the process disclosed by Engel in order to receive depositions and build up from layers as disclosed by Engel [0003], [0005-08], [0023], [0033], [0042]. Engel discloses that the support structure comprises a lattice configuration having a plurality of support members arranged together to form a plurality of cells (square grid shape-support structure [0034], Figs. 2-3). Engel discloses removing all of the support structure from the component body to form the component (subjecting the build piece to a chemical etchant such that the support structure is removed from the build piece [0005], [0025], [0048], [0051]). Engel discloses that the removal occurs after the support structure and the component body solidify [0051].

Aremu teaches additively manufacturing lattice structures which are suitable for supporting additively manufacturing objects (page 2 left column paragraph beginning “A growing number of publications”; page 2 “Constructing lattice structures” section first paragraph). Aremu teaches generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure (Fig. 1, Fig. 2d, Fig. 5) and duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration (Fig. 1, Fig. 5, “A 2D slice of a tessellated unit cell and its corresponding domain is shown in Fig. 5” page 4 left column). Aremu teaches trimming the 2-D unit cell slices by a boundary of the lattice configuration (Fig. 2d, Fig. 5, Fig. 20, page 3 section 3.1) and combining the trimmed 2-D unit cell slices to form a slice of the lattice configuration (Fig. 2-d, Fig. 5, Fig. 20, section 3.4 page 10). Aremu teaches that a trimming process for generating lattice structures is robust, since it is equally applicable to both simple and complicated cells and domains, and the scheme is flexible in terms of both lattice cell type and external geometry (page 3 left column, page 13 section 5).
Both Engel and Aremu teach additively manufacturing reinforcing structures with repeating units, and Engel must employ some process in order to generate the disclosed structures (Fig. 3).
It would have been obvious for one of ordinary skill in the art to generate the support structure disclosed by Engel by duplicating unit cell slices over an area, trimming, and joining the cells because Aremu teaches that a tessellation and trimming scheme for additively manufacturing lattice which can function as supports is flexibly adaptable to both simple and complex geometry, and it would have been necessary to generate the support structure in the process disclosed by Engel through some scheme.

Engel does not disclose that the support portions comprise a shape which meets the limitations of “a tapered shape with a maximum diameter at a center of the support member that tapers from the center of the support member to respective minimum diameters at each of a first end and a second end of the support member”.
While Engel discloses slicing the generated 3-D support structure [0035], Engel does not disclose how the 3-D support structure itself is generated. Engel is not limited to a specific component geometry.
Aremu teaches additively manufacturing lattice structures which are suitable for supporting additively manufacturing objects (page 2 left column paragraph beginning “A growing number of publications”; page 2 “Constructing lattice structures” section first paragraph). Aremu teaches generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure (Fig. 1, Fig. 2d, Fig. 5) and duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration (Fig. 1, Fig. 5, “A 2D slice of a 
Both Engel and Aremu teach additively manufacturing reinforcing structures with repeating units, and Engel must employ some process in order to generate the disclosed structures (Fig. 3).
It would have been obvious for one of ordinary skill in the art to generate the support structure disclosed by Engel by duplicating unit cell slices over an area, trimming, and joining the cells because Aremu teaches that a tessellation and trimming scheme for additively manufacturing lattice which can function as supports is flexibly adaptable to both simple and complex geometry, and it would have been necessary to generate the support structure in the process disclosed by Engel through some scheme.
Regarding claim 2, Engel discloses that the imaging software comprises polygon-based modeling software (Polygon File Format [0036]). Engel discloses the information comprise information regarding a number (geometric measure of one or more support structures [0032]) and specifically cites diameter as such a geometric feature [0032]. As Engel discloses that the system comprises programs to load, create, or modify a three dimensional (3D) definition of a desired part [0021] Engel discloses that the information comprises arrangement of all portions of the support structure.
Regarding claim 4, Engel does not provide numerical values for the support diameter either in terms of absolute measurement or as a scale factor based on an etching target or objective, but Engel does discloses that by narrowing the support structure at the interfaces, a 
Regarding claims 7 and 17, Engel discloses portions of the plurality of support members contacting the component body comprise thinner cross-sections than non-contacting portions ([0039], Fig. 3).
Regarding claim 8, Engel discloses repeating modification to narrow the diameter of the support portions at all contact interfaces [0039], thereby meeting the claim limitation of contacting only at a plurality of nodes. Engel discloses that the support portions are removed at the narrowed contact surfaces [0040]. As the narrowed contact surfaces herein meet the limitation of nodes, and Engel discloses detaching at those surfaces, Engel directly meets the limitation of detaching at the plurality of nodes.
Regarding claim 9 Engel discloses detaching at the narrowed contact surfaces (nodes) comprises chemical etching [0040-41]. 
Regarding claims 10 and 18 Engel discloses removing all of the support structure from the component body to form the component comprises removing the plurality of support members from the component body via chemical etching [0026], [0047-48]. The surface effects of the etching disclosed in paragraph [0048] meet the limitation of eroding.
Regarding both claims 12 and 13, Engel does not directly disclose removing portions of the plurality of support members via a buffing tool; however, Engel discloses that removal of support structures can result in burrs [0040] and that the finished surface is polished [0049] 
Regarding claim 19, Engel discloses forming the support structure and/or the component body using a powder, the powder comprising a metal or similar build medium [0023].
Regarding claim 20 Engel discloses the additive manufacturing system comprises a powder bed fusion system [0003], [0023].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Aremu (Aremu, Adeyemi Oladapo, et al. "A voxel-based method of constructing and skinning conformal and functionally graded lattice structures suitable for additive manufacturing." Additive Manufacturing 13 (2017): 1-13) as applied to claim 1 above, and further in view of Wood (US 20140367367). 
Engel discloses that narrowing the support diameter at an end of the plurality of support members affects the ease of support removal [0039], but Engel does not provide numerical values for the support diameter.
Wood teaches a process for additively manufacturing a component (three-dimensional product via successive fusion of parts of a powder bed) [0017]. Wood discloses that the manufactured component comprises support pins extending downward from the component surface to support the component surface [0017], [0019]. Wood teaches that the support pins preferably have diameters from 0.2 to 2 mm [0022]. Wood discloses removing the support pins after solidification of the support pins and component [0029], [0069], and Wood teaches that the support pins are easier and less wasteful to remove than prior support structures [0069].

It would have been necessary for one of ordinary skill in the art to set some diameter of the support structures disclosed by Engel. In setting the diameter it would have been obvious for one of ordinary skill in the art to use the diameter of the support pins taught by Wood at an end of the plurality of support members. Engel teaches that the diameter at the end of support members more easily allows removal of support members from component [0039-40], and Wood teaches diameters of 0.2 to 2 mm [0022] for the support members which are more easily and less wastefully removed than prior support structures [0069]. 0.2 to 2 mm overlaps the claimed diameter range of at least 1.5 millimeters.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862) in view of Aremu (Aremu, Adeyemi Oladapo, et al. "A voxel-based method of constructing and skinning conformal and functionally graded lattice structures suitable for additive manufacturing." Additive Manufacturing 13 (2017): 1-13) as applied to claim 1 above, and further in view of Hussein (HUSSEIN et al., Advanced lattice support structures for metal additive manufacturing, Journal of Materials Processing Technology, Volume 213, Issue 7, 2013, Pages 1019-1026) cited by applicant in IDS dated February 12, 2019.
Engel is silent on any of the unit cell, or overall support dimensions of the support structure.
Hussein teaches a method for additively manufacturing a component (complex metallic parts section 2 last paragraph page 1020, cantilever part). Hussein discloses generating, via imaging software (implemented into and generated by the ScanIP and +CAD software from Simpleware Ltd section 2 second paragraph 1020) images for a support structure, and that a support structure is built up layerwise from slices (layers grow up gradually section 2 page 1020, 
Both Engel and Hussein teach similar processes additively manufacturing components with lattice support structures.
The process disclosed by Engel must necessarily result in support portions having some dimensions. In order to practice the process disclosed by Engel it would have been necessary for one of ordinary skill in the art to look to the art in order to appropriately size the lattice structures. In looking to the art, it would have been obvious for one of ordinary skill in the art to select lattice dimensions disclosed by Hussein for lattice supports which serve the same purpose as the supports disclosed by Engel (supporting a component during an additive manufacturing process). Any one of the cited lengths directly meets claim 6.

Response to Arguments
Applicant’s arguments, see the section with the heading “Rejections under 35 U.S.C. $112”, filed December 9, 2021, with respect to rejection of claim 3 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 3 under 35 USC 112(b) has been withdrawn. Applicant’s arguments were also helpful in establishing definite bounds of claim 3 as amended. Amendment has introduced new issues under 35 USC 112(b).

Arguments directed to Murao (US20180169757), Scancarello (US 20170184086) or Musuvathy (US20150193559) are moot because the new ground of rejection does not rely on any of Murao, Scancarello, or Musuvathy.
Applicant argues the rejection of dependent claims under 35 USC 103, but with the exception of claim 3 only argues the rejection of the dependent claims by their dependence on either independent claim 1 or 14; therefore, with the exception of claim 3, the arguments of dependent claims are not persuasive in overcoming rejections of dependent claims for the reasons given above.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 recites a methods for additively manufacturing a component. Claim 1 recites generating a plurality of two-dimensional (2-D) unit cell slices of a lattice configuration of the support structure; duplicating the 2-D unit cell slices in X and Y directions to cover a fill area of the lattice configuration; trimming the 2-D unit cell slices by a boundary of the lattice configuration; and combining the trimmed 2-D unit cell slices to form a final slice of the lattice configuration. Claim 1 requires forming via an additive manufacturing system support structure and a component body according to some plurality of slices, and after the support structure and the component body solidify, removing all of the support structure from the component body to form the component. Claim 3 further requires directly feeding a plurality of final slices to the additive manufacturing system prior to generating a three-dimensional (3-D) geometry of the support structure, which is interpreted to require directly feeding a plurality of final slices to the additive manufacturing system prior to explicit modeling of the support structure in three dimensions with the recited imaging software, and “a plurality of final slices” interpreted as a plurality of slices formed according to the process recited in claim 1 for forming a final slice.
Engel (US20150197862), the closest prior art referenced of record generates a geometry of the support structure prior to feeding imaging data to the additive manufacturing system [0035]. Aremu (Aremu, Adeyemi Oladapo, et al. "A voxel-based method of constructing and skinning conformal and functionally graded lattice structures suitable for additive manufacturing." Additive Manufacturing 13 (2017): 1-13), which is relied upon in combination with Engel to meet limitations of independent claim 1, explicitly discloses generating the entire geometry of the produced component, including lattice structures, prior to feeding the image 
Given the cited references of record suggests feeding some explicit model of the support structure to the additive manufacturing system, the cited references do not suggest directly feeding a plurality of final slices to the additive manufacturing system prior to explicit modeling of the support structure in three dimensions with the imaging software recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736